DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 2/21/2022 has been entered. Claims 1-14 remain pending in the application. Claims 15-16 are new.
Applicants amendments to the abstract have overcome the objections previously set forth in the Non-final Office Action mailed 11/23/2021.
Applicants amendments to the claims have overcome the objections previously set forth in the Non-final Office Action mailed 11/23/2021. 
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Non-final Office Action mailed 11/23/2021. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 9, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kauppi (U.S. PG publication 20120153613) as evidence by Borsum (U.S. patent no 3447819).
In regard to claim 1,
[AltContent: textbox (Distal region)][AltContent: textbox (Tubular body)][AltContent: arrow][AltContent: ][AltContent: ][AltContent: connector][AltContent: oval][AltContent: textbox (Free end)][AltContent: arrow][AltContent: textbox (Distal opening)][AltContent: ][AltContent: textbox (Distal end)][AltContent: textbox (Proximal region)]
    PNG
    media_image1.png
    236
    543
    media_image1.png
    Greyscale

Kauppi discloses an adaptor (figure 1, item 1) for connecting a drug delivery device (device that can be connected to item 5 i.e. tube that could deliver drugs; paragraph [0022]) to a connector (figure 1, item 3; Examiner notes “for connecting a drug delivery device to a connector” is an intended use limitation and due to the structure of the adaptor the adaptor is fully capable of achieving the intended use limitation; Examiner notes the connector and drug delivery device are not positively required by the claim), the adaptor comprising a tubular body (see figure 1 above) said tubular body having a proximal region (see figure 1 above) and a distal region (see figure 1 above), the proximal region being configured to engage a distal tip of said drug delivery device (paragraph [0022]; Examiner notes “being configured to engage a distal tip of said drug delivery device” is an intended use limitation and the proximal region as supported by paragraph [0022] is fully capable of being connected to a distal tip of a drug delivery device i.e. tube of a complimentary shape) and the distal region being configured to be connected to the connector (see figure 2, item 3), said distal region having a distal end (see figure 1 above) delimiting a distal opening (see figure 1 wherein a distal opening is present) so as to permit introduction of the connector inside the distal region of the tubular body (see figure 2), 
wherein the distal end of said distal region is configured to be clamped to the connector when said connector is introduced inside the tubular body (see figure 2; paragraph [0021]; Examiner notes “configured to be clamped to the connector when said connector is introduced inside the tubular body” is an intended use limitation which due to the structure of the adaptor of Kauppi the distal end is fully capable of being clamped to the connector), and 
wherein the distal end of said distal region comprises at least one deformable element (figure 1, item 2; paragraph [0020]-[0021] and [0025]) having a free end (see figure 1 above), said free end being configured to bend towards the proximal region when the connector is introduced inside the tubular body (see figure 2; paragraph [0025]-[0026]), such that the at least one deformable element acts as a ratchet limiting removal of the connector from the adaptor (see figure 2 wherein the structure of the at least one deformable element is fully capable of acting as a ratchet limiting removal of the connector from the adaptor when a connector of complimentary size with a groove which receives the at least one deformable element is used as evidence by Borsum who supports that the at least one deformable element 16 of Borsum limits removal of the connector 10 of Borsum from the adaptor 12 of Borsum, see column 4, line 29-42 of Borsum and figure 2 of Borsum. As noted above the connector is not positively required by the claims. Additionally page 11-12 of Applicants disclosure supports that “Having a free end which points towards the proximal region in an35 engagement position enables said free end to act as a ratchet element leaning against the thread, thereby opposing a removal movement of the connector and increasing the unscrewing torque due to friction and/or contact forces”).
In regard to claim 5,
[AltContent: textbox (Axial shoulder)][AltContent: connector][AltContent: oval][AltContent: textbox (Free end)][AltContent: connector][AltContent: oval][AltContent: ][AltContent: textbox (Distal end)]
    PNG
    media_image1.png
    236
    543
    media_image1.png
    Greyscale

Kauppi as evidence by Borsum teaches the adaptor according to claim 1, wherein the distal end of said distal region of the tubular body comprises an axial shoulder (see figure 1 above of Kauppi), and wherein the at least one deformable element (item 2 of Kauppi) abuts on said axial shoulder (see figure 1 above of Kauppi).
In regard to claim 6,
[AltContent: arrow][AltContent: textbox (Inner radial rim)][AltContent: textbox (Free end)][AltContent: connector][AltContent: oval][AltContent: ][AltContent: textbox (Distal end)]
    PNG
    media_image1.png
    236
    543
    media_image1.png
    Greyscale

Kauppi as evidence by Borsum teaches the adaptor according to claim 1, wherein the distal end of said distal region of the tubular body comprises an inner radial rim (see figure 1 above of Kauppi) and wherein the at least one deformable element abuts on said inner radial rim (see figure 1 above of Kauppi).
In regard to claim 7,
[AltContent: arrow][AltContent: textbox (Groove)][AltContent: textbox (Free end)][AltContent: connector][AltContent: oval][AltContent: ][AltContent: textbox (Distal end)]
    PNG
    media_image1.png
    236
    543
    media_image1.png
    Greyscale

Kauppi as evidence by Borsum teaches the adaptor according to claim 1, wherein the distal end of said distal region of the tubular body comprises a groove (see figure 1 above of Kauppi), and the at least one deformable element comprises a portion located into said groove (see figure 1 above of Kauppi). 
In regard to claim 9,
[AltContent: textbox (Upper side wall)][AltContent: arrow]
    PNG
    media_image1.png
    236
    543
    media_image1.png
    Greyscale

Kauppi as evidence by Borsum teaches the adaptor according to claim 1, wherein the free end of the at least one deformable element comprises a rounded or chamfered upper side wall (rounded upper side wall as shown in figure 1 above of Kauppi)
In regard to claim 11,

    PNG
    media_image2.png
    370
    583
    media_image2.png
    Greyscale

Kauppi as evidence by Borsum teaches the adaptor according to claim 1, wherein the free end of the at least one deformable element has an inwardly decreasing cross sectional width (see figure 1 above of Kauppi). 
In regard to claim 12,
Kauppi as evidence by Borsum teaches the adaptor according to claim 1, wherein the at least one deformable element (item 2 of Kauppi) is elastically deformable (paragraph [0024] of Kauppi). 
In regard to claim 14,
Kauppi as evidence by Borsum teaches a method for connecting a connector (figure 1, item 3 of Kauppi) onto the adaptor according to claim 1 (see rejection of claim 1 above), wherein the method comprises the steps of:
sagging the free end of the at least one deformable element towards the proximal region of the adaptor by slidingly engaging said connector through the distal opening of the adaptor (see position in figure 2 vs. figure 1 of Kauppi; paragraph [0024]-[0025] of Kauppi), and
[AltContent: arrow][AltContent: textbox (External wall)]
    PNG
    media_image1.png
    236
    543
    media_image1.png
    Greyscale

connecting an external wall (see figure 1 above of Kauppi; Examiner notes the wall labeled is external to the threaded portion) of said connector with the distal region of the adaptor to secure the connector to the adaptor (see figure 1 above of Kauppi; Examiner notes all walls of the connector are connected to the distal region due to the engagement of the threads 10 and seal 2 of Kauppi). 
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kauppi (U.S. PG publication 20120153613) as evidence by Borsum (U.S. patent no 3447819) further in view of Wolf (U.S. patent no 4084827).
In regard to claim 4,
Kauppi as evidence by Borsum teaches the adaptor according to claim 1, wherein the tubular body comprises an internal wall (see figure 1 of Kauppi).
Kauppi as evidence by Borsum fails to disclose the free end of the at least one deformable element comprises a lower side wall configured to lean against said internal wall when the connector is introduced inside the tubular body.
Wolf teaches the free end (item 7) of the at least one deformable element (item 4) comprises a lower side wall (see figure 2) configured to lean against said internal wall when the connector (item 1) is introduced inside the tubular body (see position of the lower side wall in figure 2 vs. figure 1 wherein item 7 is engaged with item 12).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the at least one deformable element of Kauppi as evidence by Borsum with the at least one deformable element of Wolf which includes the free end of the at least one deformable element comprises a lower side wall configured to lean against said internal wall when the connector is introduced inside the tubular body and to modify the internal wall to have a corresponding shape similar to item 12 of Wolf, as taught by Wolf, for the purpose of forming a secure seal via contact pressure (see column 3, line 8-13 and line 44-50 of Wolf).
In regard to clam 10,
[AltContent: textbox (Base portion)][AltContent: textbox (Free end)][AltContent: arrow][AltContent: connector][AltContent: oval][AltContent: ][AltContent: textbox (Distal end)]
    PNG
    media_image1.png
    236
    543
    media_image1.png
    Greyscale

Kauppi as evidence by Borsum teaches the adaptor according to claim 1, wherein the at least one deformable element comprises a base portion (see figure 1 above of Kauppi), said base portion being secured to the distal end of said distal region of the tubular body of the adaptor (see figure 1 of Kauppi), and a connecting portion (portion in between base portion and free end), said connecting portion connecting the base portion to the free end (see figure 1 of Kauppi).
Kauppi as evidence by Borsum fails to disclose wherein the connecting portion is substantially thinner than both the base portion and the free end of the at least one deformable element.
Wolf teaches wherein the connecting portion (item 6) is substantially thinner than both the base portion (item 5) and the free end (item 7) of the at least one deformable element (item 4; Examiner notes inversion ring 9 functions to invert item 7).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the at least one deformable element of Kauppi as evidence by Borsum with the at least one deformable element of Wolf which includes the connecting portion is substantially thinner than both the base portion and the free end of the at least one deformable element and to modify the adapter of Kauppi as evidence by Borsum to include inversion ring 9 of Wolf, as taught by Wolf, for the purpose of providing an arrangement that avoids unwanted tensile and compression stresses and therefore preserves the elasticity (column 2, line 19-34 and column 3, line 25-29 of Wolf). 
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kauppi (U.S. PG publication 20120153613) as evidence by Borsum (U.S. patent no 3447819) further as evidence by Wolf (U.S. patent no 4084827).
In regard to claim 15,
Kauppi as evidence by Borsum teaches the adaptor according to claim 1, wherein the at least one deformable element is configured to exert inwardly directed radial pressure against the connector when the connector is introduced inside the tubular body of the adaptor (paragraph [0025] of Kauppi; Examiner notes “configured to exert inwardly directed radial pressure against the connector when the connector is introduced inside the tubular body of the adaptor” is an intended use limitation and the at least one deformable element is fully capable of exerting an inwardly directed radial pressure against the connector when the connector is introduced inside the tubular body of the adaptor as supported by paragraph [0025] of Kauppi which states that when the volume is smaller than the deformed seal more force is required for insertion. Additionally since the connector is not positively required, a connector large enough in size/the appropriate shape can be used which results in the at least one deformable element exerting inwardly directed radial pressure against the connector when the connector is introduced inside the tubular body of the adaptor as evidence by Wolf who supports at least one deformable element item 4 of Wolf exerting inwardly directed radial pressure against the connector item 1 of Wolff when the connector is introduced inside the tubular body of the adaptor, see column 3, line 8-13 and line 44-50 of Wolf).
In regard to claim 16,
Kauppi as evidence by Borsum as evidence by Wolf teaches the adaptor according to claim 15, wherein the inwardly directed radial pressure against the connector increases an unscrewing torque required for disconnection of the connector from the adaptor (see analysis of claim 15 above. As noted the connector is not required. See paragraph [0025] of Kauppi. Due to the presence of the inwardly directed radial pressure against the connector as discussed in the analysis of claim 15 above, an unscrewing torque required for disconnection of the connector from the adaptor would be increased).
Claims 1-3, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Proni (U.S. patent no 4743051) further in view of Wolf (U.S. patent no 4084827).
In regard to claim 1,
[AltContent: textbox (Distal region )][AltContent: ][AltContent: textbox (Proximal region )][AltContent: ][AltContent: textbox (Distal end of distal region )][AltContent: ][AltContent: connector]
    PNG
    media_image3.png
    304
    450
    media_image3.png
    Greyscale

Proni discloses an adaptor (figure 1, item 10 and 12) for connecting a drug delivery device (conduit/device which would attach to item 20; Examiner notes the conduit is fully capable of delivering a drug and therefore would be a drug delivery device; column 2, line 35-41) to a connector (tubing 38 is construed as a connector as it can used to fluidically connect two components; Examiner notes “for connecting a drug delivery device to a connector” is an intended use limitation and due to the structure of the adaptor the adaptor is fully capable of achieving the intended use limitation; Examiner notes the connector and drug delivery device are not positively required by the claim), the adaptor comprising a tubular body (tubular body formed by item 10 and 12), said tubular body having a proximal region (see figure 1 above) and a distal region (see figure 1 above), the proximal region being configured to engage a distal tip of said drug delivery device (see figure 1 above wherein the proximal region is fully capable of engaging a distal tip of a complimentary shaped conduit; column 2, line 35-41; Examiner notes “being configured to engage a distal tip of said drug delivery device” is an intended use limitation and the proximal region is fully capable of being connected to a distal tip of a drug delivery device due to its structure) and the distal region being configured to be connected to the connector (see figure 1 above wherein item 38 is construed as a connector), said distal region having a distal end (see figure 1 above) delimiting a distal opening so as to permit introduction of the connector inside the distal region of the tubular body (see figure 1 above), and wherein the distal end of said distal region comprises at least one deformable element (item 28) having a free end (see figure 3A below), said free end being configured to bend towards the proximal region when the connector is introduced inside the tubular body (see position of the free end in figure 3B compared to figure 3A), such that the at least one deformable element acts as a ratchet limiting removal of the connector from the adaptor (column 5, line 51-55).
[AltContent: textbox (Free end)][AltContent: connector][AltContent: rect]
    PNG
    media_image4.png
    190
    282
    media_image4.png
    Greyscale

Proni fails to disclose wherein the distal end of said distal region is configured to be clamped to the connector when said connector is introduced inside the tubular body.
[AltContent: textbox (Distal end of distal region)][AltContent: ]
    PNG
    media_image5.png
    271
    377
    media_image5.png
    Greyscale

Wolf teaches wherein the distal end of said distal region (see figure 1 above) is configured to be clamped to the connector (item 1; Examiner notes item 4 of the distal region is configured to be clamped to the connector; column 3, line 8-13 and line 44-50; see figure 2) when said connector is introduced inside the tubular body (see figure 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one deformable element of Proni to provide a clamping force against the connector therefore resulting in wherein the distal end of said distal region is configured to be clamped to the connector when said connector is introduced inside the tubular body, as taught by Wolf, for the purpose of forming a secure seal via contact pressure (see column 3, line 8-13 and line 44-50 of Wolf).
In regard to claim 2,
Proni in view of Wolf teaches the adaptor according to claim 1, wherein the distal region comprises an internal thread (item 16’ of Proni) comprising a crest (see figure 1 and 3A of Proni), and the free end of the at least one deformable element inwardly extends beyond a plane tangential to said crest in a rest position in which the connector is away from the adaptor (see figure 3A of Proni; Examiner notes although figure 3A of Proni shows item 38 within the adaptor, item 38 has not yet contacted item 28 and item 28 is at rest position. This same rest position would occur when item 38 is removed from the adaptor 12, 14).
In regard to claim 3,
Proni in view of Wolf teaches the adaptor according to claim 2, wherein at least a portion of the internal thread is configured to be visible to a user when viewing the distal end of said distal region of the tubular body in a longitudinal direction (Examiner notes “configured to be visible to a user when viewing the distal end of said distal region of the tubular body in a longitudinal direction” is a functional limitation and at least a portion of the internal thread is fully capable of being visible to a user when viewing the distal end of said distal region of the tubular body in a longitudinal direction due to its structure since thread 16’ of Proni can be partially unthreaded from thread 16 of Proni before item 38 of Proni is within the adaptor).
In regard to claim 8,
[AltContent: arrow][AltContent: textbox (Free end)][AltContent: connector][AltContent: rect]
    PNG
    media_image4.png
    190
    282
    media_image4.png
    Greyscale

Proni in view of Wolf teaches the adaptor according to claim 1, wherein the free end of the at least one deformable element distally extends at an angle to a plane substantially parallel to the distal opening in a rest position in which the connector is away from the adaptor (see arrow labeled above on figure 3A of Proni: wherein the free end of the at least one deformable element distally extends at an angle to a plane substantially parallel to the distal opening in a rest position in which the connector is away from the adaptor; Examiner notes although figure 3A of Proni shows item 38 within the adaptor, item 38 has not yet contacted item 28 and item 28 is at rest position. This same rest position would occur when item 38 is removed from the adaptor 12, 14).
In regard to claim 13,
Proni in view of Wolf teaches a drug delivery device (conduit attached to item 20 of Proni; column 2, line 35-41 of Proni; Examiner notes since the conduit can direct fluid it would be capable of directing a liquid drug and therefore is construed as a drug delivery device) comprising a distal tip (tip portion that is attached to item 20 of Proni), said distal tip defining an axial passageway for the transfer of a product contained in said drug delivery device (column 2, line 35-41 of Proni), wherein the distal tip of the drug delivery device further comprises the adaptor according to claim 1 (column 2, line 35-41 of Proni; see figure 1 of Proni and rejection of claim 1 above).
Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues Kauppi (U.S. PG publication 20120153613) does not disclose a resilient or deformable member that acts as a ratchet. Claim 1 currently requires “said free end being configured to bend towards the proximal region when the connector is introduced inside the tubular body, such that the at least one deformable element acts as a ratchet limiting removal of the connector from the adaptor”. The connector is not positively required by the claims. Additionally the claims require that the free end only be capable of acting as a ratchet limiting removal of the connector from the adaptor. As explained in the rejection of claim 1 above as evidence by Borsum (U.S. patent no 3447819) the at least one deformable element is fully capable of acting as a ratchet limiting removal of the connector from the adaptor. 
Applicant argues on page 10 of 11 in regard to claims 15 and 16 that Kauppi does not disclose that there is an inwardly directed radial pressure that increases an unscrewing torque. Examiner notes paragraph [0025] of Kauppi states that when the volume is smaller than the deformed seal more force is required for insertion. Additionally since the connector is not positively required, a connector large enough in size/the appropriate shape can be used which results in the at least one deformable element exerting inwardly directed radial pressure against the connector when the connector is introduced inside the tubular body of the adaptor as evidence by Wolf who supports at least one deformable element item 4 of Wolf exerting inwardly directed radial pressure against the connector item 1 of Wolff when the connector is introduced inside the tubular body of the adaptor, see column 3, line 8-13 and line 44-50 of Wolf. Therefore Applicant’s arguments are not found to be persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/               Examiner, Art Unit 3783         
/DEANNA K HALL/               Primary Examiner, Art Unit 3783